                                          Case 4:20-cv-02253-HSG Document 48 Filed 02/03/21 Page 1 of 6




                                   1

                                   2

                                   3

                                   4                                  UNITED STATES DISTRICT COURT

                                   5                                 NORTHERN DISTRICT OF CALIFORNIA

                                   6

                                   7     LISA MILLER,                                       Case No. 20-cv-02253-HSG
                                   8                    Plaintiff,                          ORDER GRANTING MOTION TO
                                                                                            DISMISS
                                   9             v.
                                                                                            Re: Dkt. No. 34
                                  10     INFINITE PERCENT PARTNERS LLC, et
                                         al.,
                                  11
                                                        Defendants.
                                  12
Northern District of California
 United States District Court




                                  13          Pending before the Court are Defendants’ Motion to Dismiss, Dkt. No. 34, and Plaintiff’s

                                  14   Motion for Partial Summary Judgment, Dkt. No. 32. Plaintiff also requests leave to amend her

                                  15   complaint. Dkt. No. 46. For the following reasons, the motion to dismiss is GRANTED, and the

                                  16   request for leave to amend is GRANTED IN PART and DENIED IN PART.

                                  17     I.   BACKGROUND
                                  18          Plaintiff, Dr. Lisa Miller, is a naturopathic medical doctor with a medical practice in the

                                  19   Bay Area. Dkt. No. 1 (“Compl.”) ¶ 13. In March 2019, Defendant Infinite Percent Partners’

                                  20   (“IPP”) Chief Operating Officer, Michelle Van Otten, approached Plaintiff about employing her as

                                  21   IPP’s Chief Medical Officer with a focus on scientific cannabis research. Id. ¶ 15. Plaintiff

                                  22   alleges that Defendants asked her to join their start up cannabis operation either as a consultant or

                                  23   employee. Id. ¶ 16. Plaintiff further alleges that Defendant Steve Koskie, CEO of IPP, offered

                                  24   her an annual salary of $200,000 as a full-time employee, which she accepted. Id. ¶ 17.

                                  25          Plaintiff began working for Defendants sometime in June or July 2019. Compl. ¶¶ 17-18.

                                  26   Plaintiff also began to reduce her medical practice in anticipation of full-time employment with

                                  27   Defendants. Id. ¶ 19. On July 23, 2019, Plaintiff informed Van Otten that she was signing escrow

                                  28   papers for her house in Washington state and moving from Vallejo, California. Id. ¶ 20.
                                          Case 4:20-cv-02253-HSG Document 48 Filed 02/03/21 Page 2 of 6




                                   1          Beginning in August 2019 and continuing until December 2019, Plaintiff complained

                                   2   about Defendants’ failure to pay her. Id. ¶¶ 21-26. On January 6, 2020, Koskie terminated

                                   3   Defendants’ relationship with Plaintiff by informing her that they were “moving in a different

                                   4   direction.” Id. ¶ 27.

                                   5          Plaintiff contends that she relied to her detriment on Defendants’ promises of an annual

                                   6   salary, medical benefits, and equity. Plaintiff alleges causes of action for (a) Violation of the Fair

                                   7   Labor Standards Act’s (“FLSA”) anti-retaliation provision; (b) Violation of California Labor Code

                                   8   section 1102.5; (c) Breach of Contract; (d) Promissory Estoppel; (e) Estoppel by Conduct; (f)

                                   9   Non-Payment of Wages; and (g) Failure to Provide Itemized Wage Statements. Id. ¶¶ 28-56.

                                  10    II.   LEGAL STANDARD
                                  11          Federal Rule of Civil Procedure 8(a) requires that a complaint contain “a short and plain

                                  12   statement of the claim showing that the pleader is entitled to relief[.]” A defendant may move to
Northern District of California
 United States District Court




                                  13   dismiss a complaint for failing to state a claim upon which relief can be granted under Federal

                                  14   Rule of Civil Procedure 12(b)(6). “Dismissal under Rule 12(b)(6) is appropriate only where the

                                  15   complaint lacks a cognizable legal theory or sufficient facts to support a cognizable legal theory.”

                                  16   Mendiondo v. Centinela Hosp. Med. Ctr., 521 F.3d 1097, 1104 (9th Cir. 2008). To survive a Rule

                                  17   12(b)(6) motion, a plaintiff must plead “enough facts to state a claim to relief that is plausible on

                                  18   its face.” Bell Atl. Corp. v. Twombly, 550 U.S. 544, 570 (2007). A claim is facially plausible

                                  19   when a plaintiff pleads “factual content that allows the court to draw the reasonable inference that

                                  20   the defendant is liable for the misconduct alleged.” Ashcroft v. Iqbal, 556 U.S. 662, 678 (2009).

                                  21          In reviewing the plausibility of a complaint, courts “accept factual allegations in the

                                  22   complaint as true and construe the pleadings in the light most favorable to the nonmoving party.”

                                  23   Manzarek v. St. Paul Fire & Marine Ins. Co., 519 F.3d 1025, 1031 (9th Cir. 2008). Nonetheless,

                                  24   Courts do not “accept as true allegations that are merely conclusory, unwarranted deductions of

                                  25   fact, or unreasonable inferences.” In re Gilead Scis. Sec. Litig., 536 F.3d 1049, 1055 (9th Cir.

                                  26   2008). And even where facts are accepted as true, “a plaintiff may plead [him]self out of court” if

                                  27   he “plead[s] facts which establish that he cannot prevail on his . . . claim.” Weisbuch v. Cnty. of

                                  28   Los Angeles, 119 F.3d 778, 783 n.1 (9th Cir. 1997) (quotation marks and citation omitted).
                                                                                          2
                                          Case 4:20-cv-02253-HSG Document 48 Filed 02/03/21 Page 3 of 6




                                   1          If dismissal is appropriate under Rule 12(b)(6), a court “should grant leave to amend even

                                   2   if no request to amend the pleading was made, unless it determines that the pleading could not

                                   3   possibly be cured by the allegation of other facts.” Lopez v. Smith, 203 F.3d 1122, 1130 (9th Cir.

                                   4   2000) (quotation marks and citation omitted).

                                   5          A defendant may move for dismissal on grounds that the court lacks subject matter

                                   6   jurisdiction over the action. Fed. R. Civ. P. 12(b)(1). It is the plaintiff’s burden to establish

                                   7   subject matter jurisdiction. See Ass’n of Am. Med. Colls. v. U.S., 217 F.3d 770, 778-79 (9th Cir.

                                   8   2000); Kokkonen v. Guardian Life Ins. Co. of Am., 511 U.S. 375, 376-78 (1994). “A Rule

                                   9   12(b)(1) jurisdictional attack may be facial or factual.” Safe Air for Everyone v. Meyer, 373 F.3d

                                  10   1035, 1039 (9th Cir. 2004) (citing White v. Lee, 227 F.3d 1214, 1242 (9th Cir. 2000)). A facial

                                  11   attack “asserts that the allegations contained in a complaint are insufficient on their face to invoke

                                  12   federal jurisdiction.” Id. A factual attack “disputes the truth of the allegations that, by themselves,
Northern District of California
 United States District Court




                                  13   would otherwise invoke federal jurisdiction.” Id.

                                  14   III.   DISCUSSION
                                  15          A.    Motion To Dismiss
                                  16          Defendants argue that Plaintiff fails to allege protected activity under the FLSA, and that
                                  17   her claim under the FLSA’s anti-retaliation provision should thus be dismissed. Dkt. No. 34
                                  18   (“Motion”) at 6-7. The Court agrees that Plaintiff fails to allege an FLSA violation and finds that
                                  19   her complaint otherwise fails to establish federal subject matter jurisdiction. The Court therefore
                                  20   dismisses the complaint on this basis and need not address the viability of Plaintiff’s state law
                                  21   claims unless and until Plaintiff properly invokes federal jurisdiction in an amended complaint.
                                  22          Plaintiff only federal law claim—and her only basis for federal subject matter
                                  23   jurisdiction—is for violation of the anti-retaliation provision of the FLSA. Compl. ¶¶ 28-32. This
                                  24   provision provides that “it shall be unlawful for any person… to discharge or in any other manner
                                  25   discriminate against any employee because such employee has filed any complaint or instituted or
                                  26   caused to be instituted any proceeding under or related to this chapter, or has testified or is about
                                  27   to testify in any such proceeding, or has served or is about to serve on an industry committee.” 29
                                  28   U.S.C. § 215(a)(3).
                                                                                          3
                                          Case 4:20-cv-02253-HSG Document 48 Filed 02/03/21 Page 4 of 6




                                   1           Defendants argue that a plaintiff must allege violations of the FLSA’s minimum wage or

                                   2   overtime requirements to be protected by the FLSA’s anti-retaliation provision. Mot. at 7.       In her

                                   3   Opposition, Plaintiff argues that she made internal complaints of non-payment of wages and that

                                   4   non-payment of wages constitutes a violation of the recordkeeping requirements of the FLSA.

                                   5   Dkt. No. 36 at 7-8. But the face of Plaintiff’s complaint does not allege a violation of the FLSA

                                   6   based on non-payment of wages, nor does it allege a violation of the FLSA’s recordkeeping

                                   7   requirements. Rather, Plaintiff appears to be asserting a freestanding retaliation claim under

                                   8   FLSA without an underlying substantive claim.

                                   9           The Court has not found any authority that supports Plaintiff’s attempt to use FLSA’s anti-

                                  10   retaliation provision in isolation—without any other alleged violation of FLSA—to establish

                                  11   federal subject matter jurisdiction. All the cases relied upon by Plaintiff involved alleged

                                  12   violations of the FLSA’s substantive provisions in addition to alleged violations of the anti-
Northern District of California
 United States District Court




                                  13   retaliation provision. See Lambert v. Ackerley, 180 F.3d 997, 1004 (9th Cir. 1999) (violations of

                                  14   overtime wage provisions); Henderson v. City of Grantville, Ga., 37 F. Supp. 3d 1278, 1281 (N.D.

                                  15   Ga. 2014) (unpaid wages for hours worked during unauthorized shift with police department);

                                  16   E.E.O.C. v. White & Son Enterprises, 881 F.2d 1006, 1008 (11th Cir. 1989) (violation of FLSA’s

                                  17   prohibition of sex discrimination); Rosenfield v. GlobalTranz Enterprises, Inc., 811 F.3d 282, 288

                                  18   (9th Cir. 2015) (misclassification of employees in violation of FLSA); Darveau v. Detecon, Inc.,

                                  19   515 F.3d 334, 336 (4th Cir. 2008) (violation of FLSA overtime provisions); Pineda v. JTCH

                                  20   Apartments, L.L.C., 843 F.3d 1062, 1063 (5th Cir. 2016) (unpaid overtime in violation of FLSA).

                                  21           Contrary to Plaintiff’s attempts to create a freestanding cause of action, the caselaw

                                  22   supports the proposition that the purpose of the FLSA’s anti-retaliation clause is to ensure

                                  23   vindication of the wage-and-hour rights established by the statute. See, e.g., Lambert, 180 F.3d at

                                  24   1004 (“The FLSA’s anti-retaliation clause is designed to ensure that employees are not compelled

                                  25   to risk their jobs in order to assert their wage and hour rights under the Act.”); Onken v. W.L. May

                                  26   Co., 300 F. Supp. 2d 1066, 1068 (D. Or. 2004) (“The statute’s anti-retaliation provision, therefore,

                                  27   is designed to encourage employees to report alleged violations of FLSA’s substantive provisions

                                  28   without fear of reprisal.”).
                                                                                         4
                                           Case 4:20-cv-02253-HSG Document 48 Filed 02/03/21 Page 5 of 6




                                   1          Apart from Plaintiff’s FLSA retaliation claim, this appears to be an employment contract

                                   2   dispute governed by state law and properly brought in state court.1 If Plaintiff cannot adequately

                                   3   plead an FLSA claim in an amended complaint, then a 12(b)(1) dismissal may be appropriate. See

                                   4   Ass’n of Am. Med. Colls., 217 F.3d at 778-79.

                                   5          B.    Request For Leave To Amend
                                   6          Plaintiff requests leave to amend her complaint to include allegations that complete

                                   7   diversity exists to establish diversity jurisdiction under to 28 U.S.C. § 1332. Dkt. No. 46. She

                                   8   also requests leave to plead additional factual allegations in support of her FLSA claim. Id.

                                   9          Plaintiff’s complaint is quite clear as to the alleged citizenship of the parties:

                                  10                  1. Plaintiff LISA MILLER (“Plaintiff”) at all relevant times hereto,
                                                      has been a resident of the State of California.
                                  11
                                                      2. Plaintiff is informed and believes and thereby alleges that
                                  12                  Defendant INFINITE PERCENT PARTNERS LLC (“Defendant” or
Northern District of California




                                                      “IPP”) is a limited liability company in the State of California….
 United States District Court




                                  13
                                                      3. Defendant IPP was an employer in this judicial district, withing
                                  14                  [sic] the territory of the Northern District of California, San
                                                      Francisco Division.
                                  15
                                                      4. Plaintiff is informed and believes and thereby alleges that
                                  16                  Defendant STEVEN KOSKIE, is an individual who resides in the
                                                      state of California….
                                  17
                                                      5. Plaintiff is informed and believes and thereby alleges that
                                  18                  Defendant MICHEL SHANE, is an individual who resides in the
                                                      state of California….
                                  19

                                  20   Compl. ¶¶ 1-5 (emphasis added).
                                  21          Given these allegations, Plaintiff has pleaded herself out of diversity jurisdiction, as she

                                  22   cannot now allege complete diversity without flatly contradicting her complaint. See Sprewell v.

                                  23   Golden State Warriors, 266 F.3d 979, 988 (9th Cir. 2001) (explaining that “a plaintiff can…plead

                                  24

                                  25
                                       1
                                        Because Plaintiff’s case appears to lack a substantive connection to the FLSA, Plaintiff’s
                                       complaints about her compensation may have failed to provide Defendants with the required
                                  26   notice that she was asserting statutory rights under the FLSA. Kasten v. Saint-Gobain
                                       Performance Plastics Corp., 563 U.S. 1, 14 (2011) (“To fall within the scope of the antiretaliation
                                  27   provision, a complaint must be sufficiently clear and detailed for a reasonable employer to
                                       understand it, in light of both content and context, as an assertion of rights protected by the statute
                                  28
                                       and a call for their protection.”) (emphasis added).
                                                                                         5
                                          Case 4:20-cv-02253-HSG Document 48 Filed 02/03/21 Page 6 of 6




                                   1   himself out of a claim by including unnecessary details contrary to his claims.”). “Although there

                                   2   is a general rule that parties are allowed to amend their pleadings, it does not extend to cases in

                                   3   which any amendment would be an exercise in futility.” Steckman v. Hart Brewing, Inc., 143 F.3d

                                   4   1293, 1298 (9th Cir. 1998). Allowing Plaintiff to amend her complaint to include allegations of

                                   5   complete diversity would be futile as the Court would not be required to accept as true conclusory

                                   6   allegations that contradict her complaint. See id. (“[W]e are not required to accept as true

                                   7   conclusory allegations which are contradicted by documents referred to in the complaint.”).

                                   8   Similarly, any attempt by Plaintiff to use her relocation to Washington state, or a change in

                                   9   residence by one of the Defendants, to establish diversity jurisdiction would also be futile. The

                                  10   United States Supreme Court has squarely rejected the argument that “a party’s post-filing change

                                  11   in citizenship can cure a lack of subject-matter jurisdiction that existed at the time of filing in an

                                  12   action premised upon diversity of citizenship.” Grupo Dataflux v. Atlas Glob. Grp., L.P., 541
Northern District of California
 United States District Court




                                  13   U.S. 567, 568 (2004). Therefore, Plaintiff’s request to amend her complaint to include allegations

                                  14   related to diversity jurisdiction is DENIED.

                                  15          Because Plaintiff could possibly allege facts that would support her FLSA claim, the Court

                                  16   GRANTS leave to amend the FLSA claim. See Lopez, 203 F.3d at 1130.

                                  17   IV.    CONCLUSION
                                  18          The Court GRANTS the motion to dismiss Plaintiff’s FLSA claim with leave to amend

                                  19   only that claim. Plaintiff may not add any new causes of action or defendants to an amended

                                  20   complaint, and any amended complaint must be filed within 21 days from the date of this Order.

                                  21

                                  22          IT IS SO ORDERED.

                                  23   Dated: 2/3/2021

                                  24                                                     ______________________________________
                                                                                         HAYWOOD S. GILLIAM, JR.
                                  25                                                     United States District Judge
                                  26

                                  27

                                  28
                                                                                          6
